DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 02 November 2018 which claims a foreign priority date, under 35 U.S.C 119(a)-(d), of 17 November 2017.  Preliminary amended claims 1-11 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 November 2018 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claims Interpreted as Invoking 35 U.S.C. 112(f)/Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit that acquires,” “addition unit that adds,” “storage unit that stores,” and “reception unit that receives.” in claims 1-9.  Claim 11 explicitly uses the word “means.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cisler et al. (US 2014/0359505 A1).

As for independent claim 1, Cisler discloses an apparatus comprising:
an acquisition unit that acquires an electronic document from an external storage apparatus [(e.g. see Cisler paragraph 0028) ”The tagged management of stored items allows a user to associate files stored locally on a data processing system with other files stored on the data processing system, as well as files stored on a cloud based distributed storage system, such as the iCloud storage system, from Apple Computer, Inc. of Cupertino Calif. For example, if the user has files, documents, or other data on a local machine that is related to files, ].
an addition unit that adds attribute information to the electronic document acquired by the acquisition unit [(e.g. see Cisler paragraphs 0030, 0051) ”Embodiments of the tag user interface described herein can provide an autocomplete function for previously created tags, to prevent tag duplication due to partial misspelling of a tag name. A user can create a new tag by using a name, such as one or more words, that is not already in existence, as a tag on the user's system, and the user interface can provide visual indication that a new tag is being created. The next time a user begins to type the name of the new tag, the autocomplete feature will offer the user the option to use the new tag name … FIGS. 6A through 6D are illustrations of an embodiment of a GUI to attach existing tags to files displayed within a GUI window. The files depicted can be stored locally on a data processing ].
a storage unit that stores the electronic document having the attribute information added thereto by the addition unit in a storage destination in the external storage apparatus [(e.g. see Cisler paragraph 0070) ”In one embodiment, files having the first tag can be co-located, or exclusively located on a cloud based distributed storage system”].

As for independent claim 2, Cisler discloses the apparatus as described in claim 1 and Cisler further discloses:
further comprising a reception unit that receives specification of the storage destination of the electronic document having the attribute information added thereto when character information to be added to the electronic document as the attribute information is input [(e.g. see Cisler paragraph 0045) ”user may be given the option of overriding this default mode of operation (e.g., as a "save as" option in which the user can change the location)”].

As for independent claim 3, Cisler discloses the apparatus as described in claim 1 and Cisler further discloses:
wherein the storage unit stores the electronic document having the attribute information added thereto by the addition unit in a storage destination in an external storage apparatus specified based on storage destination information  ”In one embodiment, files having the first tag can be co-located, or exclusively located on a cloud based distributed storage system”].

As for independent claim 4, Cisler discloses the apparatus as described in claim 3 and Cisler further discloses:
wherein the storage destination information includes information indicating an external storage apparatus of a storage destination and a storage area in the external storage apparatus [(e.g. see Cisler paragraph 0070) ”In one embodiment, files having the first tag can be co-located, or exclusively located on a cloud based distributed storage system”].
wherein the storage unit stores the electronic document having the attribute information added thereto by the addition unit in the specified storage area in the external apparatus of the storage destination [(e.g. see Cisler paragraph 0030) ”Once a group of files have a tag, the user can associate this group of files into a tagged group and this association can be used to quickly display all files with the tag, or perform a common action on all of the files in the group (e.g. print each file or view each file in a viewer window or move each file to a new or existing folder, etc.)”].

As for independent claim 5, Cisler discloses the apparatus as described in claim 1 and Cisler further discloses:
wherein an external storage apparatus of an acquisition source from which the electronic document is acquired by the acquisition unit is different from an external storage apparatus of a storage destination in which the electronic document is stored by the storage unit [(e.g. see Cisler paragraph 0028) ”The tagged management of stored items allows a user to associate files stored locally on a data processing system with other files stored on the data processing system, as well as files stored on a cloud based distributed storage system, such as the iCloud storage system, from Apple Computer, Inc. of Cupertino Calif. For example, if the user has files, documents, or other data on a local machine that is related to files, documents, or other data that is stored on a distributed storage system, the user can apply a "tag" to each of the related files … a user can store different files in different folders on a local storage device of the data processing system and also store files in a remote (cloud based) storage system that the user can access and the user to annotate all the these files with a common tag and then use that common tag to retrieve and display a list of all the files in a view in a GUI”].

claim 6, Cisler discloses the apparatus as described in claim 1 and Cisler further discloses:
wherein an external storage apparatus of an acquisition source from which the electronic document is acquired by the acquisition unit is identical to an external storage apparatus of a storage destination in which the electronic document is stored by the storage unit [(e.g. see Cisler paragraphs 0028, 0070) ”a user can … store files in a remote (cloud based) storage system that the user can access and the user to annotate all the these files with a common tag … In one embodiment, files having the first tag can be co-located, or exclusively located on a cloud based distributed storage system”].

As for independent claim 7, Cisler discloses the apparatus as described in claim 6 and Cisler further discloses:
wherein the storage unit stores the electronic document having the attribute information added thereto in a storage area different from a storage area from which the electronic document is acquired [(e.g. see Cisler paragraphs 0028, 0030) ”Once a group of files have a tag, the user can associate this group of files into a tagged group and this association can be used to quickly display all files with the tag, or perform a common action on all of the files in the group (e.g. print each file or view each file in a viewer window or move each file to a new or existing folder, etc.) … apply a tag to a group of related files ].

As for independent claim 10, Cisler discloses a non-transitory computer readable medium.  Claim 10 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 11, Cisler discloses an apparatus.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cisler et al. (US 2014/0359505 A1), as applied to claim 7 above, in view of Kaasten et al. (US 2010/0205186 A1).

As for independent claim 8, Cisler teaches the apparatus as described in claim 7, but does not specifically teach wherein the storage unit generates a new storage area in a lower-level layer of the storage area from which the electronic document is acquired and stores the electronic document having the attribute information added thereto in the generated new storage area.  However, in the same field of invention, Kaasten teaches:
wherein the storage unit generates a new storage area in a lower-level layer of the storage area from which the electronic document is acquired and stores the electronic document having the attribute information added thereto in the generated new storage area [(e.g. see Kaasten paragraphs 0101, 0102, 0148, 0149 and Figs. 6-9, 35, 36) ”FIG. 6 is a tree diagram of a virtual folder structure. As will be described in more detail below, virtual folders create location-independent views that allow users to manipulate their files and folders in convenient ways. As shown in FIG. 6, the virtual folders ].
Therefore, considering the teachings of Cisler and Kaasten, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the storage unit generates a new storage area in a lower-level layer of the storage area from which the electronic document is acquired and stores the electronic document having the attribute information added thereto in the generated new storage area, as taught by Kaasten, to the teachings of Cisler because it creates an improved file system structure by reducing the amount of re-navigation required by the user (e.g. see Kaasten paragraph 0100).

As for independent claim 9, Cisler teaches the apparatus as described in claim 7, but does not specifically teach wherein the storage unit generates a plurality of new storage areas corresponding to pieces of attribute information in a lower-level layer of the storage area from which the electronic document is acquired and stores the electronic document having the attribute information added thereto in any one storage area out of the plurality of generated new storage areas based on the added attribute information.  However, Kaasten teaches:
wherein the storage unit generates a plurality of new storage areas corresponding to pieces of attribute information in a lower-level layer of the storage area from which the electronic document is acquired and stores the electronic document having the attribute information added thereto in any one storage area out of the plurality of generated new storage areas based on the added attribute information [(e.g. see Kaasten paragraphs 0101, 0102, 0148, 0149 and Figs. 6-9, 35, 36) ”FIG. 6 is a tree diagram of a virtual folder structure. As will be described in more detail below, virtual folders create location-independent views that allow users to manipulate their files and folders in convenient ways. As shown in FIG. 6, the virtual folders are represented as stacks. A virtual folder 500 is an "all items" folder. At a first level, the virtual folder 500 contains virtual folders 510, 520, and 530, corresponding to clients, contracts, and year, respectively. As will be described in more detail below, this structure allows a user to access files according to a desired parameter … FIG. 7 is a tree diagram of the virtual folder structure of FIG. 6, wherein at a second level, the virtual folder 510 further includes virtual folders 511 and 512, which correspond to contracts and year, respectively. In other words, the clients stack of virtual folder 510 is further filtered by contracts and year. The process for determining which files and items are contained in each of the virtual ].
The motivation to combine is the same as that used for claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. PGPub 2017/0187910 A1 issued to Masi et al. on 29 June 2017.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. automatically placing files into folders based on associated metadata).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174